 

EXHIBIT 10.2

 

LISMORE CAPITAL LLC

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

 

March 20, 2020

 

Deric Eubanks

Chief Financial Officer

Braemar Hotels & Resorts Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

 

RE:     Braemar Loan Modifications/Forbearance

 

Dear Deric:

 

This agreement (this “Agreement”) sets forth the understanding and agreement
between Lismore Capital LLC (“Lismore”) and Braemar Hotels & Resorts Inc. and
its affiliates (collectively, “Braemar”):

 

1)Braemar hereby grants Lismore the exclusive right and authority during the
Agreement Term (as defined herein) to negotiate the refinancing, modification or
forbearance of the existing mortgage debt on Braemar’s hotels listed on Schedule
A hereto (the “Financing”). For the purposes of this Agreement, Financing shall
include, without limitation, senior or subordinate loan financing, provided in
any single transaction or a combination of transactions, including, mortgage
loan financing, mezzanine loan financing, or subordinate loan financing
encumbering the applicable hotel or unsecured loan financing.

 

2)This Agreement shall commence on the date hereof and shall end on the date
that is twelve (12) months following the date hereof, or upon it being
terminated by Braemar on not less than thirty (30) days written notice (the
“Agreement Term”).

 

3)Lismore shall solicit proposals for the Financing (the "Financing Proposals"),
which Financing Proposals shall set forth, in writing, the terms and conditions
for the potential Financing. Braemar retains absolute discretion to reject any
Financing Proposal for any reason whatsoever, in which event it will not be
liable for any Advisory Fee (as defined herein), or other compensation to
Lismore on account of any such rejected Financing Proposal. Lismore shall keep
Braemar periodically informed as to the status of discussions concerning any
Financing by regular report.

 

4)Braemar shall promptly provide all necessary information and documentation
reasonably requested by Lismore for the purpose of securing the Financing.

 

5)Lismore is acting as an independent contractor pursuant to this Agreement, is
not acting as an agent of Braemar or in a fiduciary capacity with respect to
Braemar, and is not assuming any duties or obligations other than those
expressly set forth in this Agreement.

 

6)Lismore shall be paid an advisory fee (the “Advisory Fee”) of up to 50 basis
points (0.50%) of the aggregate amount of such Financing, calculated and payable
as follows:

 

(i)12.5 basis points (0.125%) of the aggregate amount of potential Financings
upon execution of this Agreement;

 



1

 

 

  (ii) 12.5 basis points (0.125%) payable in six equal installments beginning
April 20, 2020 and ending on September 20, 2020; provided, however, in the event
Braemar does not complete, for any reason, Financings during the term of this
Agreement equal to or greater than $1,091,250,000, then Braemar shall offset,
against any fees owed by Braemar or its affiliates pursuant to the Advisory
Agreement (as defined below), a portion of the fee paid by Braemar to Lismore
pursuant to this paragraph 6(ii) equal to the product of (x) the amount of
Financings completed during the term of this Agreement minus $1,091,250,000
multiplied by (y) 0.125; and

 

  (iii) 25 basis points (0.25%) payable upon the acceptance by the applicable
lender of any Financing.

 

“Advisory Agreement” means that certain Fifth Amended and Restated Advisory
Agreement, effective as of January 15, 2019, by and among Braemar Hotels &
Resorts Inc., Braemar Hospitality Limited Partnership, Braemar TRS Corporation,
Ashford Inc. and Ashford Hospitality Advisors LLC, as amended.

 

7)Braemar agrees to reimburse Lismore within 15 days of billing and providing
copies of receipts and invoices for all reasonable third-party out-of-pocket
expenses incurred by Lismore in the performance of its duties under this
Agreement including, without limitation, travel, meals, lodging, market
research, graphic design, printing and mailing costs. In no event shall
reimbursable expenses exceed $10,000 without first receiving Braemar’s written
consent.

 

8)Braemar shall (i) refer to Lismore all inquiries regarding a possible
Financing from all parties, (ii) furnish to Lismore the names of all parties
with which Braemar has had discussions or contacts concerning a possible
Financing, such persons and parties to then be eligible to be included on the
Prospects List (as defined below), and (iii) not initiate or engage in any
discussions concerning a possible Financing without the participation of
Lismore. Braemar shall provide Lismore and any parties potentially interested in
providing Financing with all appropriate available information and material
concerning the applicable hotel(s).

 

9)Within fifteen (15) days after the expiration of the Agreement Term, Lismore
shall furnish to Braemar a list setting forth the names of all parties with
which it has discussed a Financing (the “Prospects List”). In the event that
Braemar accepts a Financing for a hotel or hotels from any party on the
Prospects List within three (3) months following the expiration of the Agreement
Term (the “Tail Period”), an Advisory Fee pursuant to paragraph 6 above shall be
due and payable to Lismore as if the Agreement Term had not expired. Further, if
good faith discussions with any prospective capital provider on the Prospects
List are ongoing at the expiration of the Tail Period and such discussions
result in the closing of a Financing, then Lismore shall earn an Advisory Fee.

 

10)Should Lismore deem it necessary or advisable or should local laws require,
Lismore shall have the right to procure the cooperation of a licensed real
estate broker and/or mortgage broker to assist Lismore in representing Braemar.
Braemar shall not pay any costs related to such co-brokerage arrangement, if
any.

 

11)This Agreement comprises the complete and exclusive statement of agreement
between us, superseding all proposals, oral or written, and all other
communications between us. Any future amendments or modifications to the
Agreement shall only be made in writing and executed by both parties. If any
provision of this Agreement is determined to be unenforceable, all other
provisions shall remain in force.

 

12)This Agreement, and the validity, performance and/or enforcement hereof,
whether in contract or tort, shall be exclusively governed by the laws of the
State of Texas.

 



2

 

 

13)Braemar represents and warrants that it has the power and authority to bind
all parties defined as “Braemar” hereunder and that such parties are so bound by
the signature on behalf of Braemar affixed hereto. There is no other person or
entity whose consent is required in connection with the performance of Braemar’s
obligations hereunder or to the contemplated transaction.

 

14)All notices hereunder shall be in writing to the addresses of the parties set
forth herein, and shall be deemed given if delivered by fax or email with a copy
regular or express mail.

 

If this is in accordance with your understanding, kindly confirm your acceptance
of this Agreement by executing below.

 

Very truly yours,         Lismore Capital LLC         By: /s/ Rob Hays   Name:
Rob Hays   Its: Chief Strategy Officer         Braemar Hotels & Resorts Inc.    
    By: /s/ Deric Eubanks   Name: Deric Eubanks   Its: Chief Financial Officer  

 



3

 

 

Schedule A

 

Loan  Amount  Prudential Hilton Joint Venture  $146,250,000  BAML - Ritz-Carlton
Tahoe  $54,000,000  BAML 4 - Pack  $435,000,000  BAML - Pier House  $80,000,000 
BAML - Bardessono  $40,000,000  JPM - Park Hyatt Beaver Creek  $67,500,000  BAML
- Yountville  $51,000,000  BAML - Ritz-Carlton Sarasota  $100,000,000  Apollo -
Ritz-Carlton St.Thomas  $42,500,000  BAML Credit Facility  $75,000,000 

 



4

 

